Exhibit 10.2

 

AMENDED AND RESTATED REGULATIONS

 

OF

 

SABINE PRODUCTION OPERATING, LLC

 

(A Texas Limited Liability Company)

 

THE UNITS REFERENCED HEREIN HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS.  WITHOUT REGISTRATION, THESE SECURITIES MAY NOT BE SOLD, PLEDGED,
HYPOTHECATED, OR OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER, EXCEPT ON
DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE MANAGERS OF
THE COMPANY THAT REGISTRATION IS NOT REQUIRED FOR THE TRANSFER, OR THE
SUBMISSION TO THE MANAGERS OF THE COMPANY OF OTHER EVIDENCE SATISFACTORY TO THE
MANAGERS TO THE EFFECT THAT ANY TRANSFER WILL NOT BE IN VIOLATION OF THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS OR ANY
RULE OR REGULATIONS PROMULGATED THEREUNDER. ADDITIONALLY, ANY SALE OR OTHER
TRANSFER OF UNITS IS SUBJECT TO CERTAIN RESTRICTIONS THAT ARE SET FORTH IN THESE
AMENDED AND RESTATED REGULATIONS.

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED REGULATIONS OF
SABINE PRODUCTION OPERATING, LLC
A TEXAS LIMITED LIABILITY COMPANY

effective as of August 3, 2005 (the “Effective Date”)

 

RECITALS

 

Sabine Production Operating, LLC (the “Company”) was organized as a Texas
limited liability company by the filing of Articles of Organization (the
“Articles”) under and pursuant to the Texas Limited Liability Company Act (as
amended from time to time, the “Act”) and the issuance of a certificate of
organization for the Company by the Secretary of State of Texas, on May 12, 2005
(the “Formation Date”).

 

Effective the Formation Date, Cano Petroleum, Inc., a Delaware corporation
(“Cano”), Carlile Management, LLC, a Texas limited liability company (“Carlile
Management”), and Haddock Enterprises, LLC, a Texas limited liability company
(“Haddock Enterprises”), being all of the Members of the Company, adopted,
executed and agreed to the Regulations of Sabine Production Operating, LLC (the
“Original Regulations”).  “Members” is defined in Section 2.01 of the Original
Regulations.

 

Section 9.05 of the Original Regulations provides that the Original Regulations
may be amended or restated only with the approval of the Manager (as defined in
Section 5.01 of the Original Regulations) and all of the Members.

 

Pursuant to Section 5.03 of the Original Regulations, the initial Manager of the
Company, and the Manager of the Company as of the Effective Date, is Haddock
Enterprises, which is the person named in the Articles as the initial Manager of
the Company.

 

Haddock Enterprises, in its capacity as the Manager, and all of the Members of
the Company desire to amend, restate and replace the Original Regulations in
their entirety with the following Amended and Restated Regulations of Sabine
Production Operating, LLC (these “Restated Regulations”) dated as of the
Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing premises, and for good and
valuable consideration, the Manager and all the Members do hereby adopt, execute
and agree to the following Restated Regulations:

 

Article I

Definitions

 

Section 1.01.  Definitions.  The following terms used in these Regulations shall
have the following meanings (unless otherwise expressly provided herein):

 

--------------------------------------------------------------------------------


 

“Act” is defined in the recitals.

 

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the beneficial ownership of a majority of voting securities, by contract or
otherwise; and the terms ‘controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Articles” is defined in the recitals.

 

“Cano” is defined in the recitals.

 

“Capital Contributions” is defined in Section 4.01.

 

“Carlile Management” is defined in the recitals.

 

“Change of Control” means (i) the acquisition by any Person (or group of Persons
acting in concert), directly or indirectly, of beneficial ownership of a
majority of the voting power of a Member, whether through the purchase of voting
securities, partnership or membership interests; (ii) the election or
appointment of a number of members to the board of directors (or comparable
governing authority) of a Member of new members constituting a majority of the
entire board of directors (or comparable governing authority), if such new
members were elected or appointed without the prior approval of a majority of
Continuing Members (a “Continuing Member” is a member of the board of directors
or comparable governing authority of a Member as of the Effective Date and any
successor who is nominated to succeed him by a majority of the Continuing
Members); or (iii) a merger, consolidation, sale of all or substantially all of
the assets, liquidation or dissolution of a Member (other than (a) a merger or
consolidation effected solely for the purpose of changing the domicile of the
Member or (b) a merger or consolidation in which the holders of securities that
represented 100% of the voting power of the Member immediately prior to the
merger or consolidation own directly or indirectly at least a majority of the
voting power of the surviving entity in such merger or consolidation immediately
after such transaction); or (iv) any other transaction or series of related
transactions the result of which is that holders of securities that represented
100% of the voting power of the Member immediately before such transaction or
series of related transactions hold, immediately after such transaction or
series of related transactions, less than a majority of the voting power in the
Member.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to a Member, the Commitment set forth opposite
such Member’s name on Exhibit A.

 

“Company” is defined in the recitals.

 

3

--------------------------------------------------------------------------------


 

“Compensation Reimbursement Agreement” means the Compensation Reimbursement
Agreement dated the date hereof among the Company and Cano.

 

“Disposition” is defined in Section 3.02(a).    

 

“Effective Date” means August 3, 2005.

 

“Formation Date” is defined in the recitals.

 

“General Partner” is defined in Section 2.04.

 

“Governing Board of Managers” means the Governing Board of Managers of the
Company.

 

“Haddock Enterprises” is defined in the recitals.

 

“Independent Manager” means a Manager that satisfies the standards of
independence as are or may be established by the SEC and the NYSE. A Manager
will be considered to be independent only if the Governing Board of Managers has
determined, upon inquiry, that the Manager has no material relationship with the
Company (either directly or as a partner, shareholder or officer of an
organization that has a relationship with the Company or its subsidiaries) and
is independent under relevant standards adopted by the SEC and NYSE.

 

“Majority Interest” with respect to any group of referenced Members, means a
majority of the Membership Interests owned by all such Members; provided, that
if Carlile Management has been required to relinquish its voting rights with
respect to the Company pursuant to the Noncompetition Agreement, then the
Membership Interest owned by Carlile Management shall be deemed to be zero for
purposes of calculating the Majority Interest.

 

“Manager” is defined in Section 6.01(b).

 

“Member” means each Person executing these Restated Regulations as of the date
hereof as Members and each Person that is hereafter admitted to the Company as a
Member in accordance with these Restated Regulations

 

“Membership Interest” is defined in Section 3.02(a).

 

“Member Recourse Debt” is defined in Section 6.01(h).

 

“Minimum Portion” means three percent (3%) of the Membership Interests issued by
the Company.

 

“Net Cash Flow” means all cash funds derived by the Company (including interest
received on reserves, borrowings, and capital transactions), without reduction
for any non-cash

 

4

--------------------------------------------------------------------------------


 

charges, but less cash funds used to pay current operating expenses, debt
payments, capital improvements, replacements, and – as determined by the
Governing Board of Managers  – to establish reasonable reserves for future
expenses and costs and for the fulfillment by the Company of its duties as the
owner of the General Partner and, to the extent applicable, the General
Partner’s duties as the general partner of the Partnership.

 

“Noncompetition Agreement” means the Noncompetition and Confidentiality
Agreement dated the date hereof between the Partnership and Dr. Kenneth Q.
Carlile.

 

“NYSE” means the New York Stock Exchange.

 

“Offered Interest” is defined in Section 3.02(d).

 

“Omnibus Agreement” means the Omnibus Agreement dated the date hereof among the
Company and the Members.

 

“Other Members” is defined in Section 3.02(d).

 

“Original Regulations” is defined in the recitals.

 

“Partnership” means Sabine Production Partners, LP, a Delaware limited
partnership.

 

“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership and any amendments and restatements thereof.

 

“Permitted Encumbrance” means the pledge or hypothecation as security for any
indebtedness or other obligations of any or all Membership Interests
beneficially owned by a Member provided that such Member obtains, prior to such
pledge or hypothecation, the written consent from the pledgee that upon the
occurrence of an event which gives the pledgee the right to foreclose on the
pledged Membership Interest (a “Foreclosure Event”) such pledgee shall provide
to the Company prompt written notice of such Foreclosure Event and provide the
Company the right to purchase such Membership Interests at a cash purchase price
equal to the lesser of (a) the fair market value of the Membership Interest as
of the date of receipt of the notice of the pending foreclosure sale or (b) the
amount of the indebtedness secured by such Membership Interest.  In order to
exercise its purchase rights in connection with a Foreclosure Event, the Company
must deliver a written notice to the pledgee to such effect within ten business
days after receipt of written notice of the Foreclosure Event and complete such
purchase within 120 days from the delivery of such notice.

 

“Permitted Withdrawal” means a Member’s withdrawal from the Company that is
expressly allowed by Section 3.04.

 

5

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Pro Rata” means the ratio determined by dividing the Membership Interest to
whom a particular provision of these Restated Regulations is stated to apply by
the aggregate Membership Interests of all Members to whom that provision is
stated to apply.

 

“Proceedings” is defined in Section 6.07.

 

“Proxy Statement” is defined in Section 2.04.

 

“Proxy Statement Date” means the date on which the Proxy Statement is first
mailed or otherwise transmitted to unit holders of SRT.

 

“Registration Statement” means the Registration Statement on Form S-4
(No. 333-12732303) filed by the Partnership with the SEC.

 

“Registration Statement Effective Date” means the date on which the SEC declares
the Registration Statement effective.

 

“Related Party Transaction” is defined in Section 6.06(b).

 

“Remaining Interests” is defined in Section 3.02(d).

 

“Restated Regulations” means these Amended and Restated Regulations of the
Company.

 

“SEC” means the Securities and Exchange Commission.

 

“Sharing Ratio,”  with respect to a Member, means the Sharing Ratio set forth
opposite such Member’s name on Exhibit A.

 

“SRT” means Sabine Royalty Trust.

 

“Tax Matters Member” is defined in Section 7.02.

 

“Transfer Notice Date” is defined in Section 3.02(d).

 

“Transferee” is defined in Section 3.02(d).

 

“Transferring Member” is defined in Section 3.02(d).

 

“Transaction” is defined in Section 2.04.

 

6

--------------------------------------------------------------------------------


 

“Transaction Closing Date” means the date on which the Partnership completes the
acquisition of assets of SRT as described in the Registration Statement.

 

“Transaction Documents” means, collectively, the Omnibus Agreement, the
Compensation Reimbursement Agreement and the Noncompetition Agreement and any
other agreements, arrangements or understandings between or among the Company,
the General Partner, the Company, on the one hand, and a Member, on the other
hand.

 

Article 2

Organization

 

2.01. Formation. The Company has been organized as a Texas limited liability
company by the filing of Articles under and pursuant to the Act and the issuance
of a certificate of organization for the Company by the Secretary of State of
Texas.

 

2.02. Name. The name of the Company is “Sabine Production Operating, LLC” and
all Company business must be conducted in that name or such other names that may
be selected by the Governing Board of Managers (as defined in Section 6.01) and
that comply with applicable law.

 

2.03.  Registered Office; Registered Agent; Offices. The registered office and
registered agent of the Company in the State of Texas shall be as specified in
the Articles or as designated by the Governing Board of Managers in the manner
provided by applicable law. The offices of the Company shall be at such places
as the Governing Board of Managers may designate, which need not be in the State
of Texas.

 

2.04. Purposes. The purposes of the Company are to serve as the manager of
Sabine Production Management, LLC, in its capacity as the sole general partner
(the “General Partner”) of the Partnership, to cause the General Partner to
fulfill its duties under the Partnership Agreement, and to engage in any other
business or activity that now or hereafter may be necessary, incidental, proper,
advisable, or convenient to accomplish the foregoing purposes (including
obtaining financing therefor) and that is not forbidden by the law of the
jurisdiction in which the Company engages in that business.  The Partnership has
been formed to formulate, pursue and consummate a transaction (the
“Transaction”) with SRT pursuant to which the Partnership shall seek, through
the use of a proxy statement/registration statement (the “Proxy Statement”)
filed with and declared effective by the SEC, to obtain the approval of holders
of a majority of the outstanding units of SRT, a Texas trust the units of which
are publicly traded on the NYSE, to acquire substantially all of the assets of
SRT,  in exchange for limited partner interests in the Partnership to be
distributed among the unit holders of SRT, who thereupon shall be admitted to
the Partnership as limited partners; and thereafter to hold, manage, exploit,
dispose of, increase and otherwise handle and deal with the properties and
assets acquired in the Transaction and other oil and gas properties and related
assets that may thereafter be acquired by the Partnership.

 

7

--------------------------------------------------------------------------------


 

2.05. Foreign Qualification. Prior to the Company’s conducting business in any
jurisdiction other than Texas, the Governing Board of Managers shall cause the
Company to comply with all requirements necessary to qualify the Company as a
foreign limited liability company in that jurisdiction.

 

2.06. Term. The Company commenced on the date the Secretary of State of Texas
issued a certificate of organization for the Company and shall continue in
existence for the period fixed in the Articles for the duration of the Company,
or such earlier time as these Restated Regulations may specify.

 

2.07. No State-Law Partnership. The Members intend that the Company not be a
partnership (including a limited partnership) or joint venture, and that no
Member or Manager be a partner or joint venturer of any other Member or Manager,
for any purposes other than applicable tax laws, and these Restated Regulations
may not be construed to suggest otherwise.

 

Article 3

Membership; Dispositions of Interests

 

3.01. Members; Sharing Ratios. The Members are the Persons executing these
Restated Regulations as of the date hereof as Members and each Person that is
hereafter admitted to the Company as a member in accordance with these Restated
Regulations. The “Sharing Ratio” and “Commitment” (herein so called) of each
initial Member is set forth on Exhibit A.

 

3.02. Dispositions of Membership Interests.

 

(a) General.  Notwithstanding any other provision of these Restated Regulations,
but subject to the following proviso, no Member may, directly or indirectly,
make a sale, assignment, transfer, conveyance, gift, exchange, or other
disposition (voluntarily, involuntarily, or by operation of law) ( a
“Disposition”) of all or any portion of its rights or interest in the Company
(“Membership Interest”) unless (i) that Member has fully complied with the
provisions of these Restated Regulations for the Disposition; (ii) after giving
effect thereto, such Disposition would not otherwise terminate the Company for
the purposes of Code Section 708 or cause the Company to be classified as other
than a partnership for U.S. federal income tax purposes; (iii) such Disposition
would not result in a violation of applicable law, including U.S. federal or
state securities laws, or any term or condition of these Restated Regulations;
(iv) the Disposition constitutes the Disposition of all of the Membership
Interest owned by such Member and (v) the transferee, contemporaneously with the
Disposition, assumes all of the obligations and rights of the transferring
Member under these Restated Regulations and the Transaction Documents and
becomes a Member; provided, however, that neither a Permitted Encumbrance nor a
Permitted Withdrawal constitutes a “Disposition”. In connection with any
Disposition of a Membership Interest or any portion thereof, and any admission
of an assignee as a Member, the Member making such Disposition and the assignee
shall furnish the Governing Board of Managers with such documents regarding the
Disposition as it may request (in form and substance satisfactory to the
Governing Board of Managers), including a copy of the Disposition instrument, a

 

8

--------------------------------------------------------------------------------


 

ratification by the assignee of these Restated Regulations, a legal opinion that
the Disposition complies with applicable federal and state securities laws, a
legal opinion that the Disposition will not result in the Company’s termination
under Section 708 of the Code and documentation reflecting the assumption by the
transferee of obligations under the Transaction Documents.  In connection with a
Disposition (other than a Disposition that is a Permitted Encumbrance) in
accordance with these Regulations, the transferring Member shall be deemed to be
released from all of its obligations under these Restated Regulations and the
Transaction Documents.  Any purported Disposition by a Member that is not in
compliance with these Restated Regulations is hereby declared to be null and
void and of no force or effect whatsoever.

 

(b)  Dispositions to Affiliates.  Subject to Section 3.02(a) and
Section 3.02(e), a Member may Dispose of all or not less than a Minimum Portion
of its Membership Interest to an Affiliate without the consent of the Governing
Board of Managers or any Member, and the transferee may become a Member and
become subject to the terms and conditions of these Restated Regulations;
provided, however, that the Member making the Disposition must own at least a
majority of the voting power of that Affiliate at the time of the Disposition.
Each Member agrees to promptly notify the Company in writing when he/it no
longer owns all of the voting power of his/its Affiliate.

 

(c) Two Year Restriction.  From the Effective Date until the second anniversary
of the Transaction Closing Date, (i) no Member may make a Disposition of all or
any portion of its Membership Interest other than a pursuant to a Permitted
Encumbrance or pursuant to Section 3.02(b) and (ii) if a Change of Control of a
Member occurs, then the Company shall have the right to purchase such Member’s
entire Membership Interest as set forth afterwards in this Section 3.02(c).  A
Member that suffers a Change of Control shall give the Company notice thereof
within ten business days after the date of the occurrence of such Change of
Control (the “Change of Control Date”) and the Company shall have until the 10th
day following the date of receipt of such notice to notify such Member of the
Company’s election to establish the Fair Value of such Membership Interest as of
the Change in Control Date; for purposes of this Section 3.02(c), the “Fair
Value” of a Membership Interest of such Member shall be determined by two
qualified appraisers (each a “Party Appraiser”), one of whom is selected by the
Company and the other of whom is selected by such Member, and who shall
cooperate to determine the fair market value (without any consideration given to
the discount used in determining Adjusted Fair Value (as defined below) or the
fact that the Membership Interest may be transferred at the Adjusted Fair Value)
of such Membership Interest as of the Change of Control Date; but if the two
Appraisers are unable, within a reasonable time, to agree upon the fair market
value of such Membership Interest,  then the two Party Appraisers shall (x) each
give the Company and such Member written notice of such Party Appraiser’s
evaluation of the Fair Value of the Membership Interest as of the Change of
Control Date (“Party Appraisal Notice”) and (y) select a third independent
qualified appraiser (the “Final Appraiser”) who shall determine the fair market
value (without any consideration given to the discount used in determining
Adjusted Fair Value (as defined below) or the fact that the Membership Interest
may be transferred at the Adjusted Fair Value) of such Membership Interest as of
the Change of Control Date, whose determination shall be final and binding upon
the Company and such Member, and who shall give the

 

9

--------------------------------------------------------------------------------


 

Company and such Member written notice of his determination of the Fair Value of
the Membership Interest as of the Change of Control Date (“Final Appraiser
Appraisal Notice”). Within twenty days following the date of receipt of notice
from the Party Appraisers  (if they agree upon the fair market value of such
Membership Interest) or from the Final Appraiser (if applicable) of their or his
determination of the Fair Value of the Membership Interest of such Member as of
the Change in Control Date (the “Valuation Notice”), the Company shall notify
such Member of the Company’s election either to purchase such Member’s
Membership Interest at its Adjusted Fair Value or not to purchase such
Membership’s Membership Interest pursuant to this Section 3.02(c).  The
“Adjusted Fair Value” of such Membership Interest shall equal 80% of the Fair
Value of such Membership Interest as of the Change in Control Date.  If the
Company elects to purchase such Membership Interest at its Adjusted Fair Value,
then such Member shall become obligated to sell its Membership Interest to the
Company at its Adjusted Fair Value, and the closing of such sale and purchase
shall occur at a place and at a time (not later than the Closing Date Deadline,
as defined below) mutually agreed upon the Company and such Member and the
expenses of such closing shall be borne by the party incurring the same. 
Failure of the Company to purchase the Member’s Membership Interest on or before
the Closing Date Deadline shall be deemed a waiver of the Company’s right to
purchase the Member’s Membership Interest following the Change of Control.  The
“Closing Date Deadline” means the later of (x) the 90th day (but if such day is
not a business day, then the first business day following such day) after the
date of the Company’s receipt of the Valuation Notice or (y) the 20th day (but
if such day is not a business day, then the first business day following such
day) after all conditions, the existence of which would make consummation of the
purchase impossible, illegal or commercially impracticable and the elimination
or curing of which is beyond the control of the Company, shall have been
eliminated or cured.  The expenses of the Party Appraisers shall be borne by the
party incurring same, and the expenses of the Final Appraiser shall be borne and
paid by the party whose Party Appraiser’s valuation of the Fair Value of the
Membership Interest as set forth in his Party Appraisal Notice deviates more
from the Final Appraiser’s valuation of the Fair Value of the Membership
Interest as set forth in his Final Appraiser Appraisal Notice.

 

(d) Right of First Refusal.    From the date after the second anniversary until
the earlier of (i) the fourth anniversary of the Transaction Closing Date and
(ii) the date on which the Company abandons efforts with respect to an initial
public offering of the membership units of the General Partner: subject to
Section 3.02(a), prior to making a Disposition (other than a pursuant to
Permitted Encumbrance or pursuant to Section 3.02(b)) of all or not less than a
Minimum Portion of its Membership Interest, a Member (the “Transferring Member”)
shall notify the Governing Board of Managers and each of the other Members (the
“Other Members”) of its intention to make a Disposition of its Membership
Interest (the “Offered Interest”), identifying the proposed transferee (the
“Transferee”) and specifying the price and terms of payment (if a sale).  Each
Other Member shall have until twentieth (20th) day following the date of receipt
of notice (the “Transfer Notice”) regarding the proposed Disposition (the
“Transfer Notice Date”) to notify the Company of that Other Member’s election to
purchase none, less than all or all of that Other Member’s Pro Rata portion of
the Offered Interest. If any of the Other Members elect to purchase none or less
than all of his/its Pro Rata portion of the Offered Interest

 

10

--------------------------------------------------------------------------------


 

(the remaining Offered Interest that such Other Members elect not to purchase
being called the “Remaining Interest”), the Company shall, within twenty-five
(25) days of the Transfer Notice Date, notify the Other Members of such election
and each Other Member, Pro Rata or as they may otherwise agree, may elect, by
notifying the Company in writing within thirty-five (35) days of the Transfer
Notice Date to purchase such Remaining Interests.  Each Other Member may
exercise its option by timely giving the Transferring Member notice of its
exercise, in which event, subject to the following sentence, the Transferring
Member will become obligated to sell to such Other Member its Pro Rata portion,
and any Remaining Interests, of the Offered Interest upon such terms at a date
(not more than 45 days after the date the Transfer Notice Date)  and at a place
to be mutually agreed upon by the Transferring Member and the Other Member.  If
the Other Members do not elect to purchase all of the Offered Interest within
the period provided, then all of the Offered Interest may be disposed of by the
Transferring Member to the prospective transferee, for the price and on the
terms and conditions set forth in the Transfer Notice, at any time within ninety
days after the Transfer Notice Date; provided, however, each transferee shall,
prior to a Disposition to such transferee, execute and deliver to the Company a
valid and binding agreement to the effect that any Offered Interest so Disposed
shall continue to be subject to all of the provisions of these Restated
Regulations.  Any Offered Interest not so disposed of within such ninety-day
period shall also remain subject to all of the provisions of these Restated
Regulations.

 

(e)  Termination of Right of First Refusal.  From the day after the earlier of
(i) the fourth anniversary of the Transaction Closing Date and (ii) the date on
which the Company abandons efforts with respect to an initial public offering of
the membership units of the General Partner, subject to Section 3.02(a), a
Member may at any time and from time to time make a Disposition of all or any
portion of its Membership Interest to any Person, and the Person to whom the
Membership Interest is Disposed shall become a Member.

 

3.03. Creation of Additional Membership Interests. Additional Membership
Interests may be created and issued to existing Members or to other Persons, and
such other Persons may be admitted to the Company as Members with the approval
of all of the Members, on such terms and conditions, and with such Sharing
Ratios and Commitments, as all of the Members may determine at the time of
admission. The Governing Board of Managers may reflect the admission of any new
Members or the creation of any new class or group of Member in an amendment to
these Restated Regulations that need be executed only by the Governing Board of
Managers.

 

3.04. Withdrawal. Prior to the second anniversary of the Transaction Closing
Date, a Member does not have the right or power to withdraw from the Company
without the approval of all of the other Members, but following the second
anniversary of the Transaction Closing Date, a Member may withdraw from the
Company; provided, however, that any Member that withdraws from the Company,
whether before or after the second anniversary of the Transaction Closing Date,
thereby forfeits all of its Membership Interest and shall not be entitled to
return of any amounts in such Member’s capital account or to receive the fair
value of its Membership Interest and shall have no obligation to return to the
Company any distribution made to it prior to its withdrawal and (except for
Member Recourse Debt, if any) shall have no obligation or

 

11

--------------------------------------------------------------------------------


 

liability with respect to nonrecourse indebtedness of the Company.  In addition,
in connection with a withdrawal permitted by this Section 3.04, the withdrawing
Member shall be deemed to be released from all of its obligations under these
Restated Regulations and the Transaction Documents.

 

3.05. Information. In addition to the other rights specifically set forth in
these Restated Regulations, each Member is entitled to all information to which
that Member is entitled to have access pursuant to Article 2.22 of the Act under
the circumstances and subject to the conditions therein stated.

 

3.06. Liability to Third Parties. No Member or Manager shall be liable for the
debts, obligations, or liabilities of the Company, including under a judgment
decree or order of a court.

 

3.07. Expulsion. A Member may not be expelled from the Company.

 

3.08.  Initial Public Offering.  It is the intention and agreement of the
Members to cooperate in good faith toward the goal of achieving an initial
public offering of equity in the Company at or around the third anniversary of
the Transaction Closing Date.

 

Article 4

Capital Contributions

 

4.01. Initial Contributions. Each Member has made the initial capital
contribution to the capital of the Company (“Capital Contributions”) described
for that Member in Exhibit A.

 

4.02. Subsequent Contributions. Without creating any rights in favor of any
third party, each Member shall contribute to the Company, in cash, on or before
the date specified as hereinafter described, that Member’s Sharing Ratio of all
monies that in the unanimous judgment of the Governing Board of Managers are
necessary to enable the Company to cause the assets of the Company to be
properly operated and maintained and to discharge its costs, expenses,
obligations, and liabilities; provided, however, that a Member is not obligated
to contribute a total amount that, when added to all Capital Contributions that
Member previously has made pursuant to Section 4.01 or this Section 4.02,
exceeds that Member’s Commitment.

 

4.03. Return of Contributions. A Member is not entitled to the return of any
part of its Capital Contributions or to be paid interest in respect of either
its capital account or its Capital Contributions.  

 

4.04. Advances by Members. If the Company does not have sufficient cash to pay
its obligations, any Member(s) that may agree to do so with the consent of the
Governing Board of Managers may advance all or part of the needed funds to or on
behalf of the Company, at such interest rate and on such other terms as such
Member and the Governing Board of Managers may agree. An advance described in
this Section 4.04 constitutes a loan from the Member to the Company and is not a
Capital Contribution.

 

12

--------------------------------------------------------------------------------


 

4.05.  Reimbursements.  Subject to the requirements of Section 6.06(b), a Member
shall be entitled to receive reimbursement from the Company, the General
Partner, the Partnership or an affiliate, as determined by the Governing Board
of Managers, for those expenses and costs actually incurred by such Member for
the benefit of the Partnership for which prior written approval shall have been
obtained from the Governing Board of Managers or any committee or officer
authorized by the Governing Board of Managers to grant such approval.  Without
limiting the foregoing, Cano shall be entitled to reimbursement, in accordance
with that Compensation Reimbursement Agreement, for a portion of the salaries of
S. Jeffrey Johnson and Thomas D. Cochrane.

 

Article 5

Distributions and Allocations

 

5.01. Distributions. At such time as determined by the Governing Board of
Managers, but in no event no less often than annually on or before the thirtieth
(30th) day after the end of the fiscal year, Net Cash Flow for each fiscal year
(or such shorter period for which the distribution is made) shall be distributed
to the Members in proportion to their Sharing Ratios.

 

5.02. Allocations. Except as may be required by Code Section 704(c) and Treasury
Regulation Section 1.704-3, all items of income, gain, loss, deduction, and
credit of the Company shall be allocated to the Members in their Sharing Ratios.

 

Article 6

Management; Members

 

6.01. Management by Governing Board of Managers.

 

(a) The management of the Company shall be vested in and exercised by or under
the authority of, and the business and affairs of the Company shall be managed
under the direction of, the Governing Board of Managers designated by the
Members as provided in Section 6.01(e).

 

(b) The number of Persons, each of whom shall be an individual (hereinafter
referred to as “Managers”), on the Governing Board of Managers shall be
initially four, one of whom shall be an Independent Manager.  The Governing
Board of Managers shall seek to appoint one additional Independent Manager to
the Governing Board of Managers within 90 days after the Registration Statement
Effective Date, and another additional Independent Manager to the Governing
Board of Managers within 12 months, of the Registration Statement Date; at the
time of each such appointment, the number of Managers constituting the entire
Governing Board of Managers shall be increased by one.  If Dr. Kenneth Q.
Carlile delivers a notice of resignation in accordance with Noncompetition
Agreement, the size of the Governing Board of Managers shall thereafter be
reduced by one.  Each Manager shall be a “manager” as defined in the Act but
shall only have authority to act on behalf of the Company as set forth herein.  
No Manager has the right, power, or authority to act for or on behalf of the
Company, to do any act that would be

 

13

--------------------------------------------------------------------------------


 

binding on the Company, or to incur any expenditures on behalf of the Company,
except as set forth herein.

 

(c)  Except as provided in this Section 6.01(c) or as unanimously decided by the
then members of the Governing Board of Managers, the Managers shall serve
without compensation.  The Governing Board of Managers from time to time shall
fix and cause to be paid to each Independent Manager such compensation as it
determines to be fair and reasonable.  Each Independent Manager shall be
reimbursed for all reasonable out-of-pocket expenses incurred by him in
connection with participating in each meeting of the Governing Board of Managers
and each meeting of a committee of the Governing Board of Managers. 

 

(d)  Decisions or actions taken by the Governing Board of Managers in accordance
with these Restated Regulations shall constitute decisions or actions by the
Company and shall be binding on each Member, officer, and employee of the
Company.

 

(e) Each Member shall vote (at a meeting or by written consent) and shall take
all other necessary or desirable actions within that Member’s control so that
there shall always be the number of Managers required in accordance with
Section 6.01, to be designated as follows:

 

(i)    For so long as Cano, together with its Affiliates over which it owns at
least a majority of the voting power, owns a 25% Membership Interest, Cano, in
its sole discretion, shall have the right to elect one Manager, who shall
initially be S. Jeffrey Johnson;

 

(ii)   For so long as Haddock Enterprises, together with its Affiliates over
which it owns at least a majority of the voting power, owns a 25% Membership
Interest, Haddock Enterprises, in its sole discretion, shall have the right to
elect one Manager, who shall initially be Gerald W. Haddock;

 

(iii)  For so long as Carlile Management, together with its Affiliates over
which it owns at least a majority of the voting power, owns a 25 % Membership
Interest and Carlile Management has not been required to relinquish its voting
rights with respect to the Company pursuant to the Noncompetition Agreement,
Carlile Management, in its sole discretion, shall have the right to elect one
Manager, who shall initially be Dr. Kenneth Q. Carlile.

 

As of the Effective Date, the Members hereby designate Jack I. Tompkins as the
sole initial Independent Manager.  Each such individual set forth in this
Section 6.01(e) shall serve as a Manager until the first annual meeting of
Members and until his successor is elected and qualified or until his earlier
resignation or removal.

 

(f)  The Managers shall be elected at each annual meeting of the Members and
each Manager elected shall hold such office until the next annual meeting of
Members and until his successor is elected and qualified or until his earlier
resignation or removal.  Any Manager may resign at any time upon written notice
to the Governing Board of Managers.  Any Manager may be removed at any time with
or without cause by the Member designating such Manager.

 

14

--------------------------------------------------------------------------------


 

(g) Vacancies and newly created managerships resulting from any increases in the
authorized number of Managers may be filled by a majority of the Managers then
in office, though less than a quorum, or by a sole remaining Manager, and the
Managers so chosen shall hold office until the next annual meeting of Members
and until their successors are duly elected and shall qualify, or until their
earlier resignation or removal; provided that any vacancy occurring for any
reason in the position of a designated Manager shall be filled by the Person
authorized to designate that Manager in accordance with Section 6.01(e).

 

(h)  The Governing Board of Managers by resolution passed by a majority of all
the Managers then in office may designate one or more committees, each committee
to consist of one or more of the Managers.  The Governing Board may designate
one or more Managers as alternate members of any committee, who may replace any
absent or disqualified member at any meeting of the committee.  Any such
committee, to the extent provided in the resolution, and subject to any
restrictions imposed by applicable law, may make recommendations to the
Governing Board of Managers but, except as otherwise required by applicable law
or by the NYSE, such committee shall not have and may not exercise the powers of
the Governing Board of Managers in the management of the business and affairs of
the Company.  Such committee or committees shall have such name or names as may
be determined from time to time by resolution adopted by the Governing Board of
Managers.

 

The Company’s committees shall include, without limitation, the following:

 

(i) An Audit Committee, which shall consist solely of Independent Managers. The
Audit Committee shall be solely responsible for the engagement and termination
of independent public accountants and shall be directly responsible for the
appointment, compensation, retention and oversight of independent public
accountants. The Audit Committee shall review with the independent public
accountants the plans and results of each audit engagement, approve professional
services provided by the independent public accountants,  review the
independence of the independent public accountants, consider the range of audit
and non-audit fees and review the adequacy of the Company’s internal accounting
controls. The Audit Committee shall have such other or additional powers as may
be approved by the Governing Board of Managers by resolution.

 

(ii) A Conflicts Committee, which shall consist solely of Independent Managers,
which shall have the purposes and responsibilities set forth in the Partnership
Agreement; however, in addition, the Conflicts Committee also shall be
responsible for (i) reviewing, evaluating and analyzing each potential Related
Party Transaction, (ii) preparing and presenting to the Governing Board of
Managers a summary and analysis of each such potential Related Party
Transaction, including but not limited to evaluating the fairness of the
transaction to the Company and the Partnership, and (iii) either recommending
such potential Related Party Transaction to the Governing Board of Managers or
denying approval to such potential Related Party Transaction.  The Conflicts
Committee’s denial of approval to a potential Related Party Transaction shall be
deemed to constitute the decision of the Governing Board of Managers (and

 

15

--------------------------------------------------------------------------------


 

therefore the decision of the Company, for itself and in its capacities as the
manager of and as a member of the General Partner, in its capacity as the
General Partner of the Partnership) to deny approval to such Related Party
Transaction and shall be binding upon the Company, the General Partner and the
Partnership.

 

Each committee shall keep regular minutes of its meetings and report the same to
the Governing Board of Managers when required.

 

(i)  The Governing Board of Managers may adopt equity incentive plans pursuant
to which Managers, officers, employees and agents of the Company or its
affiliates may be granted from time to time membership interests, or options to
acquire membership interests, in the Company and limited partnership interests,
or options to acquire limited partnership interests, in the Partnership;
provided, however, that the maximum amount of equity interests in each entity
which may be reserved under each plan shall not exceed ten percent of the total
equity interests in such entity.

 

(j) In addition to an annual meeting, the Governing Board of Managers shall hold
such regular and special meetings as they determine to be necessary or in the
best interests of the Company.  Regular meetings shall be held, without the
giving of notice, on such dates and at such places as the Governing Board of
Managers from time to time may fix.  Special meetings shall be called upon the
written request of the Chairman or other member of the Governing Board of
Managers and shall be held, after the giving of at least three business days
prior notice, on such dates and at such places as the Chairman or the Governing
Board of Managers may determine.

 

6.02. Meetings of Members. An annual meeting of the Members for the election of
Managers and for the transaction of such business as may properly come before
the meeting shall be held on such date and at such time as the Governing Board
of Managers shall specify in the notice of the meeting, which shall be delivered
to each Member at least three days prior to such meeting. Special meetings of
the Members may be called by the Governing Board of Managers or by a Majority
Interest. Any such meeting shall be held on such date and at such time as the
Person calling such meeting shall specify in the notice of the meeting, which
shall be delivered to each Member at least ten days prior to such meeting. Only
business within the purpose or purposes described in the notice (or waiver
thereof) for such meeting may be conducted at such meeting.

 

6.03. Provisions Applicable to Meetings of Members, Meetings of the Governing
Board of Managers, or Meetings of Committees of the Governing Board of Managers.
In connection with any meeting of the Members, the Governing Board of Managers,
or any committee of the Governing Board of Managers,  the following provisions
shall apply:

 

(a)   Any such meeting shall be held at the principal place of business of the
Company, unless the notice of such meeting specifies a different place, which
need not be in the State of Texas.

 

16

--------------------------------------------------------------------------------


 

(b)  Attendance of a Person at such meeting shall constitute a waiver of notice
of such meeting, except where such Person attends the meeting for the express
purpose of objecting to the transaction of any business on the ground that the
meeting is not lawfully called or convened.

 

(c) Unless otherwise expressly provided in these Restated Regulations, at any
meeting of the Members, a Majority Interest; at any meeting of the Governing
Board of Managers, a majority of the Managers; and at any meeting of a committee
of the Governing Board of Managers, a majority of the members of such committee,
represented either in person or by proxy, shall constitute a quorum for the
transaction of business.

 

(d) Unless otherwise expressly provided in these Restated Regulations, (i) at
any meeting of the Members at which a quorum is present, the affirmative vote of
a Majority Interest represented in person or by proxy shall be the act of the
Members; (ii) at any meeting of the Governing Board of Managers at which a
quorum is present, the affirmative vote of a majority of the Managers
represented in person or by proxy shall be the act of the Governing Board of
Managers; and (iii) at any meeting of a committee of the Governing Board of
Managers at which a quorum is present, the affirmative vote of a majority of the
members of such committee represented in person or by proxy shall be the act of
such committee.

 

(e)  A Person may vote at such meeting by a written proxy executed by that
Person and delivered to another Member. A proxy shall be revocable unless it is
stated to be irrevocable.

 

(f)  Any action required or permitted to be taken at such a meeting may be taken
without a meeting, without prior notice, and without a vote if a consent or
consents in writing, setting forth the action so taken, is signed, in the case
of meetings of Members, by Members having not fewer than the minimum number of
Sharing Ratios or votes that would be necessary to take the action at a meeting
at which all Members entitled to vote on the action were present and voted; in
the case of meetings of the Governing Board of Managers, by all of the Managers;
and in the case of meetings of a committee of the Governing Board of Managers,
by all of the members of such committee.

 

(g)  Members may participate in and hold such meeting by means of conference
telephone, videoconference, or similar communications equipment by means of
which all Persons participating in the meeting can hear each other.  No Member
shall vote on any Related Party Transaction as to which the Member is a Related
Party.

 

(h)  Notwithstanding any power or authority granted the Members or the Governing
Board of Managers under the Act, the Articles or these Restated Regulations,
none of the following powers may be exercised nor any of the following actions
taken without the affirmative vote, consent or approval of all of the Members:

 

(i) The amendment of these Restated Regulations;

 

17

--------------------------------------------------------------------------------


 

(ii) The consent of the Company, in its capacities as the manager of and as a
member of the General Partner,  to the amendment of the regulations of the
General Partner;

 

(iii) The consent of the Company, in its capacities as the manager of and as a
member of the General Partner, in its capacity as the General Partner of the
Partnership, to the amendment of the Agreement of Limited Partnership of the
Partnership;

 

(iv) The dissolution of, or the merger or sale of all or substantially all of
the assets of, the Company or the Disposition of the membership interests in the
General Partner owned by the Company;

 

(v) The consent of the Company, in its capacities as the manager of and as a
member of the General Partner,  to the dissolution of, or the merger or sale of
all or substantially all of the assets of, the General Partner;

 

(vi)  The consent of the Company, in its capacities as the manager of and as a
member of the General Partner, in its capacity as the General Partner of the
Partnership, to the dissolution of, or the sale of all or substantially all of
the assets of, the Partnership;

 

(vii) The incurrence by the Company of funded indebtedness that is or by its
stated terms may become a personal obligation of any Member (“Member Recourse
Debt”);

 

(viii) The consent of the Company, in its capacities as the manager of and as a
member of the General Partner,  to the incurrence by the General Partner of
Member Recourse Debt; or

 

(ix)  The consent of the Company, in its capacities as the manager of and as a
member of the General Partner, in its capacity as the General Partner of the
Partnership, to the incurrence by the Partnership of Member Recourse Debt.

 

6.04. Officers.

 

(a)  The officers of the Company shall be chosen by the Governing Board of
Managers and shall include a Chairman, a Chief Financial Officer, a General
Counsel, and a Vice President of Engineering; in addition, the Governing Board
of Managers shall choose one or more individuals to serve in the Office of Chief
Executive Officer.  Any number of offices may be held by the same individual
unless these Restated Regulations provide otherwise.

 

(b)  The Governing Board of Managers may appoint one or more vice presidents and
such other officers and agents it shall deem necessary, who shall hold offices
for such terms and shall exercise such powers and perform such duties as shall
be determined from time to time by the Governing Board of Managers.

 

(c)   The Governing Board of Managers at its first meeting after each annual
meeting of Members shall choose the officers of the Company, except that the
initial officers of the

 

18

--------------------------------------------------------------------------------


 

Company shall be as follows:

 

Gerald W. Haddock

 

Office of the Chief Executive Officer and Chairman

S. Jeffrey Johnson

 

Office of the Chief Executive Officer

Kenneth Q. Carlile

 

Office of the Chief Executive Officer

James E. Farrell

 

Vice President and Chief Financial Officer

Stephen R. Robinson

 

Vice President and General Counsel

Thomas D. Cochrane

 

Vice President, Engineering

Zachary Q. Carlile

 

Vice President

 

Each such individual shall hold such office until the first annual meeting of
Members and until his successor is elected and qualified or until his earlier
resignation or removal.

 

(d)  The salaries, bonuses, and other compensation terms of all officers and
agents of the Company shall be fixed by or in the manner prescribed by the
Governing Board of Managers, except that the annual salaries of the initial
officers of the Company shall be as follows:

 

Office of the Chief Executive Officer (Haddock and Carlile only)

 

$ 110,000 per individual

Office of the Chief Executive Officer (Johnson only)

 

*

Chairman

 

Unsalaried

Vice President and Chief Financial Officer

 

$ 95,000

Vice President and General Counsel

 

$ 65,000

Vice President, Engineering

 

*

Vice President (Zachary Carlile only)

 

Unsalaried

 

--------------------------------------------------------------------------------

*Pursuant to the Compensation Reimbursement Agreement, Messrs. Johnson and
Cochrane will not receive a salary or other compensation from the Company, the
General Partner or the Partnership; their employer, Cano, shall be reimbursed by
the Partnership up to $110,000 annually for Mr. Johnson and up to $85,000
annually for Mr. Cochrane for time they spend on Partnership, Company or General
Partner matters.

 

(e)  Each officer of the Company shall hold office until his successor is
elected and qualified or until his earlier resignation or removal.  Any officer
may be removed at any time by the affirmative vote of a majority of the total
number of Managers.  Any officer may resign at any time upon written notice to
the Governing Board of Managers.  Any vacancy occurring in any office of the
Company shall be filled by or in the manner prescribed by the Governing Board of
Managers.

 

(f)  The Office of Chief Executive Officer shall have general supervision,
direction and control of the business and officers of the Company, subject to
the direction and authority of the Governing Board of Managers, and shall have
the general powers and duties of management usually vested in the office of
chief executive officer and president of corporation organized under the laws of
the State of Texas and shall have such other powers and duties as may be

 

19

--------------------------------------------------------------------------------


 

prescribed from time to time by the Governing Board of Managers.  The Office of
Chief Executive shall be held by one or more individuals; if more than one
individual occupies such office, then all decisions and actions to be taken
shall require the consent or approval of a majority of the individuals then
holding such office.

 

(g)  The Chief Financial Officer shall have the custody of the Company’s funds
and securities, shall keep full and accurate accounts of receipts disbursements
in the Company’s books and records, and shall deposit all monies and other
valuable effects in the name and to the credit of the Company, in such
depositories as may be designated by the Governing Board of Managers.  The Chief
Financial Officer shall disburse the funds of the Company as may be ordered by
the Governing Board of Managers and shall render to the Governing Board of
Managers an account of all of his transactions in such office and of the
financial condition of the Company.  The Chief Financial Officer shall have such
other powers and duties as may be prescribed from time to time by the Governing
Board of Managers.  In carrying out his responsibilities, the Chief Financial
Officer shall be supervised by, and shall report to, the Office of the Chief
Executive Officer.

 

(h)  The Vice President of Engineering shall be the officer primarily
responsible for all matters directly pertaining to the drilling and production,
monitoring, reporting, and diligence relating to,  oil and gas property
interests owned or leased, or to be acquired, by the Company or its affiliates. 
He shall have such other powers and duties as may be prescribed from time to
time by the Governing Board of Managers.  In carrying out his responsibilities,
the Vice President of Engineering shall be supervised by, and shall report to,
the Office of the Chief Executive Officer.

 

(i)  The General Counsel shall be the officer primarily responsible for all
matters pertaining to legal compliance and other legal matters relating to the
Company and its affiliates.  He shall have such other powers and duties as may
be prescribed from time to time by the Governing Board of Managers. In carrying
out his responsibilities, the General Counsel shall be supervised by, and shall
report to, the Office of the Chief Executive Officer.

 

(j) The Chairman, who shall be a member of the Governing Board of Managers, 
shall preside at all meetings of Members and of the Governing Board of
Managers.  He shall have such other powers and duties as may be prescribed from
time to time by the Governing Board of Managers.

 

6.05 Limitations on Duties and Liabilities of Managers. A Manager shall be
liable to the Company and the other Members for acts or omissions in the
management of the Company only in the case of gross negligence, willful
misconduct or breach of these Restated Regulations by such Manager; but a
Manager shall not be liable to the Company or any other Member for any other
acts or omissions, including the negligence, strict liability or other fault or
responsibility (short of gross negligence, willful misconduct or breach of these
Restated Regulations) by such Manager. Except for such duties as may be
expressly set forth in these Restated Regulations, a Manager shall not be
subject to any duties (including fiduciary duties) in the management of the
Company.

 

20

--------------------------------------------------------------------------------


 

6.06. Conflicts of Interest.

 

(a)  Subject to the other express provisions of these Restated Regulations and
the Transaction Documents, each Member, Manager, Officer, or Affiliate thereof
may engage in and possess interests in other business ventures of any and every
type and description, independently or with others, with no obligation to offer
to the Company or any other Member, Manager, or officer the right to participate
therein.   Subject to the other express provisions of these Restated
Regulations, the Company may transact business with any Member, Manager,
officer, or affiliate thereof, provided the terms of those transactions are no
less favorable than those the Company could obtain from unrelated third parties.

 

(b) Except for the Transaction Documents, neither the Company nor any affiliate
of the Company shall directly or indirectly enter into or engage in any
transaction or business relationship, or series of related transactions or
relationships, involving more than a nominal or de minimis monetary amount, with
a Member, a Manager or an officer, or with an affiliate of a Member, a Manager
or an officer, other than in compliance with the terms of this subsection.  Any
such transaction or relationship is called a “Related Party Transaction.”  Each
potential Related Party Transaction first shall be submitted to the Conflicts
Committee by the Governing Board of Managers, which shall carry out its duties
as set forth in Section 6.01(h)(ii).   Approval by the Governing Board of
Managers of a potential Related Party Transaction recommended by the Conflicts
Committee shall require the majority vote or consent of all disinterested
Managers, with all interested Managers abstaining from such vote or consent (for
purposes of any Related Party Transaction arising under the Omnibus Agreement,
as hereinafter defined, a Manager shall be regarded as “interested” in such
transaction if the Member which appointed that Manager is not a disinterested
party with respect to such transaction).

 

(c) As set forth and as defined in the Omnibus Agreement, each of the following
shall be treated as a Related Party Transaction: the Company’s decision whether
to accept or reject an Oil & Gas Opportunity and the exercise by the Company of
a Co-Investment Right.

 

6.07 Indemnification. The Company shall indemnify, defend, protect and hold
harmless each Manager and officer from and against all actions, suits or
proceedings (collectively, “Proceedings”) and all other claims, demands, losses,
damages, liabilities, judgments, awards, penalties, fines, settlements, costs
and expenses (including court costs and reasonable attorneys’ fees), arising out
of the management of the Company or his service or status as a Manager or
officer. THIS INDEMNITY SHALL APPLY TO MATTERS THAT ARISE OUT OF THE NEGLIGENCE,
STRICT LIABILITY OR OTHER FAULT OR RESPONSIBILITY BY A MANAGER OR OFFICER;
PROVIDED, HOWEVER, THAT THIS INDEMNITY SHALL NOT APPLY TO MATTERS ARISING OUT OF
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY SUCH MANAGER OR OFFICER. The
Company, by decision of Governing Board of Managers, may indemnify an employee
or agent of the Company to the same extent and subject to the same conditions
under which it may indemnify a Manager or officer under the proceeding sentence.
The Company may purchase and maintain

 

21

--------------------------------------------------------------------------------


 

insurance to protect itself and any Manager, Officer, employee or agent of the
Company and may enter into separate indemnification contracts with any such
person.

 

Article 7

Taxes

 

7.01. Tax Returns. The Company shall prepare and timely file all federal, state,
and local tax returns required to be filed by the Company. Each Member shall
furnish to the Company all pertinent information in its possession relating to
the Company’s operations that is necessary to enable the Company’s tax returns
to be timely prepared and filed. The Company shall deliver a copy of each such
return to the Members on or before ten days prior to the due date of any such
return, together with such additional information as may be required by the
Members in order for the Members to file their individual returns reflecting the
Company’s operations. The Company shall bear the costs of the preparation and
filing of its returns.

 

7.02. Tax Matters Member. The Governing Board of Managers shall designate the
“tax matters partner” of the Company pursuant to Code Section 6231(a)(7) (the
“Tax Matters Member”).  The Tax Matters Member shall take such action as may be
necessary to cause to the extent possible each other Member to become a “notice
partner” within the meaning of Code Section 6223. The Tax Matters Member shall
inform each other Member of all significant matters that may come to its
attention in its capacity as Tax Matters Member by giving notice thereof on or
before the fifth business day after becoming aware thereof and, within that
time, shall forward to each other Member copies of all significant written
communications it may receive in that capacity. The Tax Matters Member shall
take no action without the authorization of a Majority Interest, other than such
action as may be required by applicable law. Any cost or expense incurred by the
Tax Matters Member in connection with its duties, including the preparation for
or pursuance of administrative or judicial proceedings, shall be paid by the
Company.

 

Article 8

Books, Records, and Bank Accounts

 

8.01. Books and Records. The Governing Board of Managers shall keep or cause to
be kept at the principal office of the Company complete and accurate books and
records of the Company, supporting documentation of the transactions with
respect to the conduct of the Company’s business, and minutes of the proceedings
of Members. The books and records shall be maintained with respect to accounting
matters in accordance with sound accounting practices, and all books and records
shall be available at the Company’s principal office for examination by any
Member or the Member’s duly authorized representative at any and all reasonable
times during normal business hours.

 

8.02. Reports. Within seventy-five days after the end of each taxable year, the
Governing Board of Managers shall cause to be sent to each Member at the end of
the taxable year a complete accounting of the financial affairs of the Company
for the taxable year then ended.

 

22

--------------------------------------------------------------------------------


 

8.03. Accounts. The Governing Board of Managers shall establish one or more
separate bank and investment accounts and arrangements for the Company, which
shall be maintained in the Company’s name with financial institutions and firms
that the Governing Board of Managers determines. The Company’s funds shall not
be commingled with the funds of any Manager or any Member.

 

Article 9

Dissolution, Winding Up, and Termination

 

9.01. Dissolution.

 

(a) Subject to Section 9.01(b), the Company shall dissolve and its affairs shall
be wound up on the first to occur of the following events:

 

(i) the expiration of the period, if any, fixed for the duration of the Company
in the Articles;

 

(ii) the consent of all of the Members;

 

(iii) the Transaction Closing Date shall not have occurred on or before
December 31, 2006; and

 

(iv) entry of a decree of judicial dissolution of the Company under Article 6.02
of the Act.

 

No other event (including an event described in Article 6.01(A)(5) of the Act)
will cause the Company to dissolve.

 

(b) If an event described in subparagraph (i) of Section 9.01(a) shall occur and
there shall be at least one other Member remaining, the Company shall not be
dissolved, and the business of the Company shall be continued, if all of the
remaining Members so agree within 90 days of the occurrence of such event. If
such election is made following the occurrence of an event described in
subparagraph (i) of Section 9.01(a), the Governing Board of Managers shall
promptly cause the Articles to be amended in the manner described in
Article 6.01(B) of the Act.

 

9.02. Winding Up and Termination.

 

(a) On the occurrence of an event described in Section 9.01(a), unless an
election is made to continue the business of the Company pursuant to
Section 9.01(b), the Governing Board of Managers shall appoint one or more
Managers to act as liquidator or may appoint one or more Members as liquidator.
The liquidator shall proceed diligently to wind up the affairs of the Company as
provided in the Act. Until final distribution, the liquidator shall continue to
operate

 

23

--------------------------------------------------------------------------------


 

the Company properties with all of the power and authority of the Governing
Board of Managers. The costs of winding up shall be borne as a Company expense.

 

(b) Any assets of the Company remaining at the conclusion of the winding-up
process shall be distributed among the Members in accordance with their Sharing
Ratios. All distributions in kind to the Members shall be made subject to the
liability of each distributee for costs, expenses, and liabilities theretofore
incurred or for which the Company has committed prior to the date of termination
with respect to the distribution received. The distribution of cash and/or
property to a Member in accordance with the provisions of this
Section 9.02(b) constitutes a complete return to the Member of its Capital
Contributions and a complete distribution to the Member of its Membership
Interest and all the Company’s property and constitutes a compromise to which
all Members have consented within the meaning of Article 5.02(D) of the Act.

 

(c) On completion of such final distribution, the Governing Board of Managers
shall cause Articles of Dissolution to be filed with the Secretary of State of
Texas, cancel any other filings made pursuant to Section 2.05, and take such
other actions as may be necessary to terminate the existence of the Company.

 

9.03. No Restoration of Deficit Capital Accounts. No Member shall be required to
pay to the Company, to any other Member or to any third party any deficit
balance that may exist from time to time in any capital or similar account
maintained for such Member for any purpose.

 

Article 10

General Provisions

 

10.01. Offset. Whenever the Company is to pay any sum to any Member, any amounts
that Member owes the Company may be deducted from that sum before payment.

 

10.02. Notices. All notices, requests, or consents under these Restated
Regulations shall be (a) in writing, (b) delivered to the recipient in person,
by hand delivery, overnight courier or mail or by facsimile, (c) if to a Member,
delivered to such Member at the applicable address on Exhibit A or such other
address as that Member may specify by notice to the other Members, (d) if to the
Governing Board of Managers or the Company, delivered to the each Manager at the
address set forth on Exhibit A or such other address as such Manager shall
provide the Company for notice purposes, and (e) effective only upon actual
receipt by such Person. Whenever any notice is required to be given by
applicable law, the Articles, or these Restated Regulations, a written waiver
thereof, signed by the Person entitled to notice, whether before or after the
time stated therein, shall be deemed equivalent to the giving of such notice.

 

10.03. Entire Agreement; Supersedure. These Restated Regulations constitute the
entire agreement of the Members relating to the Regulations of the Company and
supersede all prior regulations with respect to the Company, whether oral or
written, including, without limitation, the SPP Transaction Summary dated
August 4, 2005.

 

24

--------------------------------------------------------------------------------


 

10.04. Effect of Waiver or Consent. A waiver or consent, express or implied, to
or of any breach or default by any Person in the performance by that Person of
its obligations with respect to the Company is not a consent or waiver to or of
any other breach or default in the performance by that Person of the same or any
other obligations of that Person with respect to the Company.

 

10.05. Amendments of Articles and Restated Regulations. The Articles and these
Restated Regulations may be amended or restated only with the approval of the
Governing Board of Managers and all of the Members; provided, however, that
amendments of the type described in Section 3.04 may be adopted as therein
provided.

 

10.06. Binding Effect. Subject to the restrictions on Dispositions set forth in
these Restated Regulations, these Restated Regulations are binding on and inure
to the benefit of the Members and their respective heirs, legal representatives,
successors, and assigns.

 

10.07. Governing Law; Severability. THESE RESTATED REGULATIONS ARE GOVERNED BY
AND SHALL BE ENFORCED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS (EXCLUDING ITS CONFLICT-OF-LAWS RULES). If any provision of these Restated
Regulations or the application thereof to any Person or circumstance is held
invalid or unenforceable to any extent, the remainder of these Restated
Regulations and the application of that provision to Other Persons or
circumstances is not affected thereby and that provision shall be enforced to
the greatest extent permitted by applicable law.

 

10.08. Construction. Unless the context requires otherwise: (a) the gender (or
lack of gender) of all words used in these Restated Regulations includes the
masculine, feminine, and neuter; (b) the word “including”  means “including,
without limitation”; (c) references to Articles and Sections refer to Articles
and Sections of these Restated Regulations; and (d) references to Exhibits are
to the Exhibits attached to these Restated Regulations, each of which is made a
part hereof for all purposes.

 

10.09. Further Assurances. In connection with these Restated Regulations and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of these
Restated Regulations and those transactions.

 

 

[Remainder of page intentionally blank]

 

25

--------------------------------------------------------------------------------


 

10.10. Counterparts. These Restated Regulations may be executed in any number of
counterparts, all of which shall constitute the same instrument.

 

IN WITNESS WHEREOF, the Members and the initial Manager have executed these
Restated Regulations as of the date first set forth above.

 

 

HADDOCK ENTERPRISES, LLC

 

as the initial Manager and as a Member

 

 

 

 

 

By:

/s/ Gerald W. Haddock

 

 

 

Gerald W. Haddock, President

 

 

 

 

 

CARLILE MANAGEMENT, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Q. Carlile

 

 

 

Kenneth Q. Carlile, President

 

 

 

 

 

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

 

S. Jeffrey Johnson, Chief Executive Officer

 

 

26

--------------------------------------------------------------------------------


 

Exhibit A

Initial Members

 

Cano Petroleum, Inc.

 

 

 

309 West Seventh Street, Suite 1600

 

 

 

Fort Worth, Texas 76102

 

 

 

Fax: 817 698 0796

 

 

 

(same notice address for S. Jeffrey Johnson)

 

 

 

 

 

 

 

 

Initial Capital Contribution:

 

$

225,000.00

 

Commitment:

 

$

325,000.00

*

Sharing Ratio:

 

33.33

%

 

--------------------------------------------------------------------------------

*Includes Initial Capital Contribution

 

Carlile Management, LLC

 

 

 

2615 E. End Blvd. S.

 

 

 

Marshall, Texas 75672

 

 

 

Fax: 903 935 0521

 

 

 

(same notice address for Dr. Kenneth Q. Carlile)

 

 

 

 

 

 

 

 

Initial Capital Contribution:

 

$

225,000.00

 

Commitment:

 

$

325,000.00

*

Sharing Ratio:

 

33.33

%

 

--------------------------------------------------------------------------------

*Includes Initial Capital Contribution

 

Haddock Enterprises, LLC

 

 

 

210 Sixth Street, Suite 1206

 

 

 

Fort Worth, Texas 76102

 

 

 

Fax: 817 885 8391

 

 

 

(same notice address for Gerald W. Haddock)

 

 

 

 

 

 

 

 

Initial Capital Contribution:

 

$

225,000.00

 

Commitment:

 

$

325,000.00

*

Sharing Ratio:

 

33.34

%

 

--------------------------------------------------------------------------------

*Includes Initial Capital Contribution

 

27

--------------------------------------------------------------------------------